UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7005


SOMCHAI NOONSAB,

                Plaintiff - Appellant,

          v.

NC GOVERNMENT; W. BROWN; STEPHEN M. RUSSELL, SR.; MELANIE A.
SHEKITA; MAGISTRATE E. RAY BRIGGS; PAUL G. GESSNER; MICHAEL
G. HOWELL; PAUL C. RIDEWOY; DANIEL HORN, Clerk of Court;
TERRI STEWART; ROY COOPER; MR. HOCKEY; CHRISTINA CAMERON
ROEDEO; GOVERNMENT OFFICIALS AND MORE LAW ENFORCEMENT
OFFICERS, LAWYERS AND JUDGES IN SAID CASES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-ct-03122-FL)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Somchai Noonsab, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Somchai        Noonsab    appeals          the     district      court’s      order

dismissing       without    prejudice ∗           his    42   U.S.C.     § 1983     (2012)

complaint as duplicative.              We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                Noonsab v. NC Gov’t, No. 5:16-ct-

03122-FL (E.D.N.C. July 8, 2016).                   We deny Noonsab’s motion for

a certificate of appealability as unnecessary.                         We dispense with

oral       argument    because       the    facts       and   legal    contentions    are

adequately      presented       in    the    materials        before   this   court    and

argument would not aid in the decisional process.

                                                                                  AFFIRMED




       ∗
       We conclude this is a final appealable order because
Noonsab may not amend his complaint to cure the defect.      See
Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 629-30
(4th Cir. 2015) (holding that dismissal without prejudice is not
appealable unless “the district court’s grounds for dismissal
clearly indicate that no amendment could cure the complaint’s
defects”).



                                              2